Case 2:20-cv-00174-RBS-DEM Document 22 Filed 05/21/21 Page 1 of 3 PagelD# 141

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
COURTNEY L.?,
Plaintiff,
Vv. ACTION NO. 2:20cv174

ANDREW SAUL,
Commissioner of Social Security,

Defendant.
REMAND ORDER

This matter comes before the court on Plaintiff’s, Courtney
L. (“Plaintiff”) Motion for Summary Judgment and Brief in
Support. ECF Nos. 16, 17. Defendant, Commissioner of the
Social Security Administration (“Commissioner”), filed a Motion
for Summary Judgment and Memorandum in Support on October 30,
2020. ECF Nos. 18, 19. Plaintiff’s Reply was filed on
November 13, 2020. ECF No. 20.

On September 8, 2020, this matter was referred to United
States Magistrate Judge Douglas E. Miller, pursuant to the
provisions of 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72 (b)
of the Federal Rules of Civil Procedure, to conduct necessary

hearings, including evidentiary hearings, if necessary, and to

 

1 The Committee on Court Administration and Case Management
of the Judicial Conference of the United States had recommended
that, due to significant privacy concerns in social security
cases, federal courts should refer to claimants only by their
first names and last initials.
Case 2:20-cv-00174-RBS-DEM Document 22 Filed 05/21/21 Page 2 of 3 PagelD# 142

submit to the undersigned district judge proposed finds of fact,
if applicable, and recommendations for the disposition of the
matter.

The United States Magistrate Judge’s Report and
Recommendation (“R&R”), was filed on May 5, 2021. ECF No. 21.
The R&R recommends that Plaintiff's Motion for Summary Judgment
be granted, the Commissioner’s Motion for Summary Judgment be
denied, the final decision of the Commissioner be vacated, and
this matter be remanded for further proceedings consistent with
the recommendation.

By copy of the R&R, the parties were advised of their right
to file written objections to the findings and recommendations
made by the Magistrate Judge within fourteen (14) days of the
date of service of the R&R to the objecting party. See id. at
30-31. The court has received no objections to the R&R, and the
time for filing same has expired.

The court, having reviewed the record in its entirety, does
hereby ADOPT AND APPROVE IN FULL the findings and
recommendations set forth in the Magistrate Judge’s thorough and
well-reasoned R&R, filed on May 5, 2021. ECF No. 21.
Accordingly, Plaintiff’s Motion for Summary Judgment is GRANTED,
the Commissioner’s Motion for Summary Judgment is DENIED, the

final decision of the Commissioner is VACATED, and this matter
Case 2:20-cv-00174-RBS-DEM Document 22 Filed 05/21/21 Page 3 of 3 PagelD# 143

is hereby REMANDED to the Commissioner for further proceedings
consistent with the R&R filed May 5, 2021.
The Clerk is DIRECTED to send a copy of this Remand Order

to counsel for the Plaintiff and the Commissioner.

IT IS SO ORDERED.
Is CR

Rebecca Beach Smith
Senior United States District Judge

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

 

May Q) , 2021
